Exhibit 10.3

 

PROMISSORY NOTE

 



Principal Loan Date Maturity Loan No Call / Coll Account Officer Initials
$685,300.00 05-18-2020 05-18-2022 10017173     NW1   References in the boxes
above are for Lender’s use only and do not limit the applicability of this
document to any particular loan or item.
Any item above containing “***” has been omitted due to text length limitations.

   

Borrower: WPT Enterprises Inc Lender: CommerceWest Bank   17877 Von Karman Ave  
Corporate Lending Group   Irvine, CA 92614   2111 Business Center Drive, Suite
100       Irvine, CA 92612       (949) 251-6959        

  

Principal Amount: $685,300.00 Date of Note: May 18, 2020

 

PROMISE TO PAY. WPT Enterprises Inc (“Borrower”) promises to pay to CommerceWest
Bank (“Lender”), or order, in lawful money of the United States of America, the
principal amount of Six Hundred Eighty-five Thousand Three Hundred & 00/100
Dollars ($685,300.00), together with interest on the unpaid principal balance
from May 18, 2020, calculated as described in the “INTEREST CALCULATION METHOD”
paragraph using an interest rate of 1.000%, until paid in full. The interest
rate may change under the terms and conditions of the “INTEREST AFTER DEFAULT”
section.

 

PAYMENT. Borrower will pay this loan in 17 payments of $38,573.87 each payment
and an irregular last payment estimated at $38,573.87. Borrower’s first payment
is due December 18, 2020, and all subsequent payments are due on the same day of
each month after that. Borrower’s final payment will be due on May 18, 2022, and
will be for all principal and all accrued interest not yet paid. Payments
include principal and interest. Unless otherwise agreed or required by
applicable law, payments will be applied first to any accrued unpaid interest;
then to principal; then to any escrow or reserve account payments as required
under any mortgage, deed of trust, or other security instrument or security
agreement securing this Note; then to any late charges; and then to any unpaid
collection costs. Borrower will pay Lender at Lender’s address shown above or at
such other place as Lender may designate in writing.

 

INTEREST CALCULATION METHOD. Interest on this Note is computed on a 365/360
basis; that is, by applying the ratio of the interest rate over a year of 360
days, multiplied by the outstanding principal balance, multiplied by the actual
number of days the principal balance is outstanding. All interest payable under
this Note is computed using this method. This calculation method results in a
higher effective interest rate than the numeric interest rate stated in this
Note.

 

PREPAYMENT. Borrower may pay without penalty all or a portion of the amount owed
earlier than it is due. Early payments will not, unless agreed to by Lender in
writing, relieve Borrower of Borrower’s obligation to continue to make payments
under the payment schedule. Rather, early payments will reduce the principal
balance due and may result in Borrower’s making fewer payments. Borrower agrees
not to send Lender payments marked “paid in full”, “without recourse”, or
similar language. If Borrower sends such a payment, Lender may accept it without
losing any of Lender’s rights under this Note, and Borrower will remain
obligated to pay any further amount owed to Lender. All written communications
concerning disputed amounts, including any check or other payment instrument
that indicates that the payment constitutes “payment in full” of the amount owed
or that is tendered with other conditions or limitations or as full satisfaction
of a disputed amount must be mailed or delivered to: CommerceWest Bank, 2111
Business Center Drive, Suite 100 Irvine, CA 92612.

 

LATE CHARGE. If a payment is 15 days or more late, Borrower will be charged
6.000% of the unpaid portion of the regularly scheduled payment or $5.00,
whichever is greater.

 

INTEREST AFTER DEFAULT. Upon default, the interest rate on this Note shall, if
permitted under applicable law, immediately become 20.000%.

 

DEFAULT. Each of the following shall constitute an event of default (“Event of
Default”) under this Note:

 

Payment Default. Borrower fails to make any payment when due under this Note.

 

Other Defaults. Borrower fails to comply with or to perform any other term,
obligation, covenant or condition contained in this Note or in any of the
related documents or to comply with or to perform any term, obligation, covenant
or condition contained in any other agreement between Lender and Borrower.

 

False Statements. Any warranty, representation or statement made or furnished to
Lender by Borrower or on Borrower’s behalf under this Note or the related
documents is false or misleading in any material respect, either now or at the
time made or furnished or becomes false or misleading at any time thereafter.

 

Insolvency. The dissolution or termination of Borrower’s existence as a going
business, the insolvency of Borrower, the appointment of a receiver for any part
of Borrower’s property, any assignment for the benefit of creditors, any type of
creditor workout, or the commencement of any proceeding under any bankruptcy or
insolvency laws by or against Borrower.

 



 

 

 



  PROMISSORY NOTE   Loan No: 10017173 (Continued) Page 2      

 

Creditor or Forfeiture Proceedings. Commencement of foreclosure or forfeiture
proceedings, whether by judicial proceeding, self-help, repossession or any
other method, by any creditor of Borrower or by any governmental agency against
any collateral securing the loan. This includes a garnishment of any of
Borrower’s accounts, including deposit accounts, with Lender. However, this
Event of Default shall not apply if there is a good faith dispute by Borrower as
to the validity or reasonableness of the claim which is the basis of the
creditor or forfeiture proceeding and if Borrower gives Lender written notice of
the creditor or forfeiture proceeding and deposits with Lender monies or a
surety bond for the creditor or forfeiture proceeding, in an amount determined
by Lender, in its sole discretion, as being an adequate reserve or bond for the
dispute.

 

Events Affecting Guarantor. Any of the preceding events occurs with respect to
any guarantor, endorser, surety, or accommodation party of any of the
indebtedness or any guarantor, endorser, surety, or accommodation party dies or
becomes incompetent, or revokes or disputes the validity of, or liability under,
any guaranty of the indebtedness evidenced by this Note.

 

Change In Ownership. Any change in ownership of twenty-five percent (25%) or
more of the common stock of Borrower.

 

Adverse Change. A material adverse change occurs in Borrower’s financial
condition, or Lender believes the prospect of payment or performance of this
Note is impaired.

 

Insecurity. Lender in good faith believes itself insecure.

    

LENDER’S RIGHTS. Upon default, Lender may declare the entire unpaid principal
balance under this Note and all accrued unpaid interest immediately due, and
then Borrower will pay that amount.

 

ATTORNEYS’ FEES; EXPENSES. Lender may hire or pay someone else to help collect
this Note if Borrower does not pay. Borrower will pay Lender that amount. This
includes, subject to any limits under applicable law, Lender’s attorneys’ fees
and Lender’s legal expenses, whether or not there is a lawsuit, including
attorneys’ fees, expenses for bankruptcy proceedings (including efforts to
modify or vacate any automatic stay or injunction), and appeals. Borrower also
will pay any court costs, in addition to all other sums provided by law.

 

JURY WAIVER. To the extent permitted by applicable law, Lender and Borrower
hereby waive the right to any jury trial in any action, proceeding, or
counterclaim brought by either Lender or Borrower against the other.

 

GOVERNING LAW. This Note will be governed by federal law applicable to Lender
and, to the extent not preempted by federal law, the laws of the State of
California without regard to its conflicts of law provisions. This Note has been
accepted by Lender in the State of California.

 

CHOICE OF VENUE. If there is a lawsuit, Borrower agrees upon Lender’s request to
submit to the jurisdiction of the courts of Orange County, State of California.

 

DISHONORED ITEM FEE. Borrower will pay a fee to Lender of $41.29 if Borrower
makes a payment on Borrower’s loan and the check or preauthorized charge with
which Borrower pays is later dishonored.

 

COLLATERAL. This loan is unsecured.

 

AGREEMENT TO PROVIDE ADDITIONAL DOCUMENTS. Borrower agrees to execute and
acknowledge such additional documents as may be necessary or desirable in order
to carry out the intent and purpose of this Instrument and the other Loan
Documents, to confirm or establish the lien hereof, or to correct any clerical
errors or legal deficiencies. Without limiting the foregoing, Borrower agrees to
execute a replacement Note in the event the Note is lost or destroyed and to
execute a corrected and restated substitute Note to correct any clerical or
other errors which may be discovered in the original Note. Failure of Borrower
to comply with any request by Lender pursuant to this Section within ten (10)
days after written request by Lender shall constitute a material Event of
Default hereunder.

 

COUNTERPARTS. This Agreement may be executed in any number of counterparts each
of which shall be deemed an original, but all such counterparts together shall
constitute but one Agreement.

 

SBA LANGUAGE. This loan is made under the Small Business Administration Paycheck
Protection Program, approval date being 5/06/2020, with a 100% guaranty with SBA
Loan # 26699574-01. The Promissory Note associated with this loan is enforceable
and assignable in the event that it would ever have to be assigned to the U.S.
Small Business Administration.

 

APPLICABLE LAW. “The Loan secured by this lien was under a United States Small
Business Administration (SBA) nationwide program which uses tax dollars to
assist small business owners. If the United States is seeking to enforce this
document, then under SBA regulations;

 

a) When SBA is the holder of the Note, this document and all documents
evidencing or securing this loan will be construed in accordance with the
federal law.

 

b) Lender or SBA may use local or state procedure for purposes such as filing
papers, recording documents, giving notice, foreclosing liens, and other
purposes. By using these procedures, SBA does not waive any federal immunity
from local or state control, penalty, tax or liability. Not Borrower or
Guarantor may claim or assert against SBA any local or state law to deny any
obligation of Borrower, or defeat any claim of SBA with respect to this Law.

  



 

 

 



  PROMISSORY NOTE   Loan No: 10017173 (Continued) Page 3      

 

Any clause in this document requiring arbitration is not enforceable when SBA is
the holder of the Note secured by this Instrument”.

 

SUCCESSOR INTERESTS. The terms of this Note shall be binding upon Borrower, and
upon Borrower’s heirs, personal representatives, successors and assigns, and
shall inure to the benefit of Lender and its successors and assigns.

 

NOTIFY US OF INACCURATE INFORMATION WE REPORT TO CONSUMER REPORTING AGENCIES.
Borrower may notify Lender if Lender reports any inaccurate information about
Borrower’s account(s) to a consumer reporting agency. Borrower’s written notice
describing the specific inaccuracy(ies) should be sent to Lender at the
following address: CommerceWest Bank 2111 Business Center Drive, Suite 100
Irvine, CA 92612.

 

GENERAL PROVISIONS. If any part of this Note cannot be enforced, this fact will
not affect the rest of the Note. Lender may delay or forgo enforcing any of its
rights or remedies under this Note without losing them. Borrower and any other
person who signs, guarantees or endorses this Note, to the extent allowed by
law, waive any applicable statute of limitations, presentment, demand for
payment, and notice of dishonor. Upon any change in the terms of this Note, and
unless otherwise expressly stated in writing, no party who signs this Note,
whether as maker, guarantor, accommodation maker or endorser, shall be released
from liability. All such parties agree that Lender may renew or extend
(repeatedly and for any length of time) this loan or release any party or
guarantor or collateral; or impair, fail to realize upon or perfect Lender’s
security interest in the collateral; and take any other action deemed necessary
by Lender without the consent of or notice to anyone. All such parties also
agree that Lender may modify this loan without the consent of or notice to
anyone other than the party with whom the modification is made. The obligations
under this Note are joint and several.

 

PRIOR TO SIGNING THIS NOTE, BORROWER READ AND UNDERSTOOD ALL THE PROVISIONS OF
THIS NOTE. BORROWER AGREES TO THE TERMS OF THE NOTE.

 

BORROWER ACKNOWLEDGES RECEIPT OF A COMPLETED COPY OF THIS PROMISSORY NOTE.


 

BORROWER:

 

 WPT ENTERPRISES INC         By: /s/ Adam Pliska,     CEO of WPT Enterprises Inc
 

 

 

 



 

